DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the limitation “determining how rooflines in the set of rooflines connect with each other” is unclear because it clearly requires at least two rooflines. However, according to the broadest interpretation of the claim, there may only be a single lateral photo including a single roofline (“wherein determining the set of rooflines includes determining, for at least one photo of the set of lateral photos, one or more lines that are parallel to the roof of the structure”), which is confusing and renders the claim indefinite. Similar reasons apply to claim 37.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-34 and 37-46 are rejected under 35 U.S.C. 103 as being unpatentable over Vorobyov et al. (USPAPN 2014/0125671) in view of Ege et al. (USPAPN 2015/0029188).
Regarding claim 25, Vorobyov discloses:
receiving a set of lateral photos of a structure, wherein none of the set of lateral photos depict a whole roof of the structure (see para [35] and [93] and fig 16, receiving multiple images of a building, wherein the images are taken from a ground vehicle);
determining a set of rooflines depicted in the set of lateral photos; wherein determining the set of rooflines includes determining, for at least one photo of the set of lateral photos, one or more lines that are parallel to the roof of the structure (see para [93]-[94] and fig 16, determining, in the multiple images of the building, roof edges that represent a roof of the building);
determining how rooflines in the set of rooflines connect with each other (see para [94] and fig 16, determining how the roof edges intersect to form closed contours); and
based on how rooflines in the set of rooflines connect with each other, generating an image of a closed polygon that has a shape that estimates the shape the roof would have (see para [94] and fig 16, based on how the roof edges intersect to form closed contours, generating polygons for the roof).
However, Vorobyov does not disclose generating an image of a closed polygon that has a shape that estimates the shape the whole roof would have if depicted in a top-down view of the structure (Vorobyov discloses, in para [96]-[98], that the generated polygons for the roof are incorporated into a 3D model of the building, however, does not explicitly disclose visualizing the 3D model of the building to show a top-down view).
In a similar field of endeavor of utilizing a 3D building model, Ege discloses generating an image of a closed polygon that has a shape that estimates the shape the whole roof would have if depicted in a top-down view of the structure (see para [56] and [57] and fig 8 and 9, visualizing a top-down view of a 3D model of a building).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vorobyov with Ege, and generate a 3D model of a building based on edge polygons extracted from images taken by a ground vehicle, as disclosed by Vorobyov, and visualize a top-down view of the 3D model of the building, as disclosed by Ege, for the purpose of providing a high-quality optimal view (see Ege para [8]).
Regarding claim 26, Vorobyov further discloses determining, for a pair of photos of the set of lateral photos, a relative distance corresponding to the pair of photos (see para [36], [93], [96], and [97], the multiple images are geo-referenced into spatial coordinates, therefore, calculating a relative distance between the multiple images merely requires a mathematical manipulation).
Regarding claim 27, Vorobyov further discloses determining, for a pair of photos of the set of lateral photos, a relative rotation corresponding to the pair of photos (see para [36], [93], [96], and [97], the multiple images are geo-referenced into spatial coordinates including angular elements, therefore, calculating a relative rotation between the multiple images merely requires a mathematical manipulation).
Regarding claim 28, Vorobyov further discloses wherein determining how rooflines connect with each other is based in part on sensor data associated with at least one photo of the set of lateral photos (see para [37] and [93], the multiple images are geo-referenced via GPS).
Regarding claim 29, Vorobyov further discloses wherein the sensor data includes one or more of: azimuth, gravity vector, linear velocity, angular velocity, GPS location, rotation vector, tilt angle, and object distance (see para [37] and [93], the multiple images are geo-referenced via GPS).
Regarding claim 30, Vorobyov further discloses determining, for at least one photo of the set of photos, a set of intersection points (see fig 16, determining how the roof edges intersect).
Regarding claim 31, Vorobyov further discloses wherein determining the one or more lines that are parallel to the roof of the structure is based on a roof depicted in the photo (see fig 16, one of the determined roof edges is between a roof and a wall).
Regarding claim 32, Vorobyov further discloses wherein determining the one or more lines that are parallel to the roof of the structure is based on a wall depicted in the photo (see fig 16, one of the roof edges is between a roof and a wall).
Regarding claim 33, Vorobyov further discloses for at least one photo in the set of photos:
determining a first line based on a roof depicted in the photo (see fig 16, one of the determined roof edges is a top portion of a roof);
determining a second line based on a wall depicted in the photo (see fig 16, one of the determined roof edges is between a roof and a wall); and
combining the first line and the second line (see fig 16, the roof edges are combined into a 3D model).
Regarding claim 34, Vorobyov further discloses for at least one photo in the set of lateral photos, determining the one or more lines based on one or more building elements depicted in the photo (see fig 16, determining edges including the roof edges).
Regarding claims 37-46, Vorobyov and Ege disclose everything claimed as applied above (see rejection of claims 25-34).

Claims 35 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Vorobyov and Ege in view of Deephanphongs (USPN 9,317,966).
Regarding claim 35, Vorobyov further discloses:
wherein the set of lateral photos include a first photo captured at a first angle and a first height and a second photo captured at a second angle and a second height (see fig 16);
determining a first line based on the first photo; determining a second line based on the second photo (see fig 16); and
combining the first line and the second line (see fig 16, roof edges are combined into a 3D model).
However, Vorobyov does not disclose wherein a portion of the roof depicted in the first photo is obscured, wherein the same portion of the roof is depicted in the second photo and is not obscured, and wherein determining the one or more lines associated with the roof of the structure comprises: determining a second line corresponding to the obscured portion of the roof based on the second photo.
In a similar field of endeavor of 3D modeling a building based on 2D images, Deephanphongs further discloses: wherein a portion of the roof depicted in the first photo is obscured, wherein the same portion of the roof is depicted in the second photo and is not obscured, and wherein determining the one or more lines associated with the roof of the structure comprises: determining a second line corresponding to the obscured portion of the roof based on the second photo (see col 5 lines 1-29, when a portion of a building is occluded in images of the building, providing an additional image including the portion not occluded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vorobyov and Ege with Deephanphongs, and determine edges in images of a building, as disclosed by Vorobyov and Ege, wherein if a portion of the building is occluded in the images provide another image of the building with the portion not occluded to determine edges, as disclosed by Deephanphongs, for the purpose of modeling the building completely (see Deephanphongs col 5 lines 9-14).
Regarding claim 47, Vorobyov, Ege, and Deephanphongs disclose everything claimed as applied above (see rejection of claims 1-10).

Claims 36 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Vorobyov and Ege in view of Wirtz et al. (“Semiautomatic generation of semantic building models from image series”).
Regarding claim 36, Vorobyov and Ege disclose everything claimed as applied above (see rejection of claim 25), however, do not disclose scaling each roofline in the set of rooflines.
In a similar field of endeavor of 3D modeling a building based on 2D images, Wirtz discloses scaling each roofline in the set of rooflines (see section 3, scaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vorobyov and Ege with Wirtz, and determine edges in images of a building, as disclosed by Vorobyov and Ege, wherein the images are scaled according to camera parameters, as disclosed by Wirtz, for the purpose of using images captured by uncalibrated cameras (see Wirtz section 2).
Regarding claim 48, Vorobyov, Ege, and Wirtz disclose everything claimed as applied above (see rejection of claims 36 and 37).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Mishra et al. (10,460,465). Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 25, Mishra discloses:
receiving a set of lateral photos of a structure, wherein none of the set of lateral photos depict a whole roof of the structure (see Mishra claim 1, “receiving a set of lateral photos of a structure, wherein none of the set of lateral photos depict a whole roof of the structure”);
determining a set of rooflines depicted in the set of lateral photos (see Mishra claim 1, “determining a set of rooflines depicted in the set of lateral photos”);
wherein determining the set of rooflines includes determining, for at least one photo of the set of lateral photos, one or more lines that are parallel to the roof of the structure (see Mishra claim 1, “determining the set of rooflines includes determining, for each photo of the set of lateral photos, one or more lines that are parallel to the roof of the structure”);
determining how rooflines in the set of rooflines connect with each other (see Mishra claim 1, “determining how rooflines in the set of rooflines connect with each other”); and
based on how rooflines in the set of rooflines connect with each other, generating an image of a closed polygon that has a shape that estimates the shape the whole roof would have if depicted in a top-down view of the structure (see Mishra claim 1, “based on how rooflines in the set of rooflines connect with each other, generating an image of a closed polygon that has a shape that estimates the shape the whole roof would have if depicted in a top-down view of the structure”).
Subject matter recited in claims 26-48 can also be found in Mishra claims 1-22.

Claims 25-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of Mishra et al. (10,970,869), hereinafter, referenced as Mishra2. Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 25, Mishra2 discloses:
receiving a set of lateral photos of a structure, wherein none of the set of lateral photos depict a whole roof of the structure (see Mishra2 claim 1, “receiving a plurality of photos of a structure” including “non-aerial lateral photos that do not depict a top-down view of the structure”);
determining a set of rooflines depicted in the set of lateral photos (see Mishra2 claim 1, “determining a plurality of rooflines depicted in the plurality of photos”);
wherein determining the set of rooflines includes determining, for at least one photo of the set of lateral photos, one or more lines that are parallel to the roof of the structure (see Mishra2 claim 1, “determining the plurality of rooflines includes determining, for each non-aerial lateral photo of the one or more non-aerial lateral photo, one or more lines associated with a roof of the structure”);
determining how rooflines in the set of rooflines connect with each other (see Mishra2 claim 1, “determining how rooflines in the plurality of rooflines connect with each other”); and
based on how rooflines in the set of rooflines connect with each other, generating an image of a closed polygon that has a shape that estimates the shape the whole roof would have if depicted in a top-down view of the structure (see Mishra2 claims 1 and 13, “based on how rooflines in the plurality of rooflines connect with each other, generating digital data that reflects a closed polygon that has a shape that estimates the shape the roof would have if depicted in the top-down view of the structure” and “rendering that depicts the shape of the roof”).
Subject matter recited in claims 26-48 can also be found in Mishra2 claims 1-28.

Claims 25-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-58 of copending application Mishra et al. (17/751,556), hereinafter, referenced as Mishra3. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	For example, regarding claim 25, Mishra3 discloses:
receiving a set of lateral photos of a structure, wherein none of the set of lateral photos depict a whole roof of the structure (see Mishra3 claim 29, “receiving a plurality of photos of a structure, wherein one or more photos in the plurality of photos are non-aerial lateral photos that do not depict a top-down view of the structure”);
determining a set of rooflines depicted in the set of lateral photos (see Mishra3 claim 29, “determining a plurality of rooflines depicted in the plurality of photos”);
wherein determining the set of rooflines includes determining, for at least one photo of the set of lateral photos, one or more lines that are parallel to the roof of the structure (see Mishra3 claim 29, “wherein determining the plurality of rooflines includes determining, for at least one photo of the one or more non-aerial lateral photos, one or more lines associated with a roof of the structure”);
determining how rooflines in the set of rooflines connect with each other (see Mishra3 claim 29, “determining how rooflines in the plurality of rooflines connect with each other”); and
based on how rooflines in the set of rooflines connect with each other, generating an image of a closed polygon that has a shape that estimates the shape the whole roof would have if depicted in a top-down view of the structure (see Mishra3 claims 29 and 41, “based on how the rooflines in the plurality of rooflines connect with each other, generating data that reflects a closed polygon that has a shape that estimates a shape the roof would have if depicted in the top-down view of the structure” and “rendering that the data depicting the shape of the roof”).
Subject matter recited in claims 26-48 can also be found in Mishra3 claims 29-58.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668